Title: To George Washington from William Eden, 9 June 1778
From: Eden, William
To: Washington, George


                    
                        Sir
                        Philadelphia June 9th 177[8]
                    
                    Doctor Ferguson whose Eminence in the literary World wd alone entitle Him to a favourable Reception with your Excellency will have the Honour to deliver this Note together with a Packet of Letters to several Gentlemen on this Continent. The Letters were left at my House in London a little previous to my Departure from England when I was too much occupied to see the Persons who brought them & as I directed my Secretary to close the flying Seals under which they were chiefly delivered, without any Examination I do not know their Contents, but am confident that they are either on mere private Matters, or at any Rate contain nothing that your Excellency will think improper to transmit.
                    I also send herewith two Letters to your Excellency: The one which is sealed was so left to my Care by some Person unknown to my Servants, together with a Parcel which by Mistake is still aboard Commodore Elliots Vessel. but shall be forwarded as soon as I can obtain it. The other is from my Brother, & I cannot forward it without expressing the sincere Regret I feel, at the little Prospect I have of Opportunities to be personally known to you & to cultivate Your Esteem. It is with Truth however & with great Respect that I subscribe myself Sir Your Excellency’s very faithfull Hble Servt
                    
                        Wm Eden
                    
                